Citation Nr: 0616217	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-03 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.





ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1965 to December 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).   


FINDINGS OF FACT

The evidence is in equipoise as to whether the veteran's 
current degenerative joint disease of the lumbar spine was 
caused or aggravated by his service-connected traumatic 
arthritis of the right knee, traumatic arthritis of the left 
knee, traumatic arthritis of the right foot, and scar of the 
right foot. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, degenerative 
joint disease of the lumbar spine was proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that each of the four content requirements of 
a duty to assist notice has been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as letters from the RO dated in January 
2002 and May 2003 provided the veteran with an explanation of 
the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, the letters adequately told the 
veteran to submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's initial VCAA letter was provided prior to the 
adjudication of his claim.  Although the record reflects that 
the RO has not provided VCAA notice with respect to the 
initial-disability-rating and effective-date elements of the 
claim, See Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
those matters are not currently before the Board and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  His service medical 
records and post service treatment records have been 
obtained.  In March 2006, the veteran had a hearing before 
the undersigned acting Veterans Law Judge.  The Board does 
not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran has previously established service connection for 
prostate cancer, rated as 100 percent disabling; traumatic 
arthritis of the right knee, rated as 40 percent disabling; 
traumatic arthritis of the left knee, rated as 40 percent 
disabling; traumatic arthritis of the right foot, rated as 10 
percent disabling; and a scar of the right foot, rated as 10 
percent disabling.  

The veteran contends that he developed a back disorder 
because his service-connected disorders of the lower 
extremities cause him to limp and this aggravated his back.  
During the hearing held in March 2006, the veteran testified 
as to his belief that his service-connected disabilities 
caused limping for 37 years, and this affected his back.  He 
also reported that he believed that his treating physician, 
who had given an opinion linking his back disorder and his 
service-connected disabilities, was the doctor who was most 
familiar with his disabilities.  

The Board has noted that a VA medical record entry dated in 
May 2001 reflects that the assessment was that the veteran 
had chronic low back pain most likely related to years of 
limping from his service-connected foot injury.  

A VA examination report dated in May 2002 contains a contrary 
medical opinion.  The report reflects that the examiner 
reviewed the full history of the veteran's service-connected 
disabilities, his spine problems, and the claims file.  
Following physical examination, the examiner noted that the 
veteran had a chronic abnormal gait for over 40 years due to 
the service-connected disabilities, but concluded that the 
veteran has a diffused degenerative problem in the lumbar 
spine and that this was just a diffuse osteoarthritic process 
and was not related directly to his service-connected right 
foot and knee complaints.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.  The Board regards the opinions of the two VA 
medical professionals, who each examined the veteran and each 
had knowledge of his history, as sufficient to place the 
evidence in equipoise as to whether there is a nexus, or 
link, between the veteran's currently diagnosed lumbar spine 
disorder and his service-connected disabilities of the lower 
extremities. Therefore, resolving all reasonable doubt in 
favor of the veteran, the Board finds that there is a 
relationship between the veteran's service-connected 
disorders and his low back disorder.  Accordingly, the Board 
concludes that the veteran's degenerative joint disease of 
the lumbar spine was proximately due to or the result of a 
service-connected disability.  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine, claimed as secondary to service-connected 
disability, is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


